Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. 	Applicant's election without traverse of claims 1-2 and 5-6 in the reply filed on 01/18/2021 is acknowledged.
3. 	Claims 3-4 and 7-17 are withdrawn from further consideration pursuant to 37 CPR l.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2021.
Response to Amendment
4.	Applicant’s amendments filed 01/18/2021 to elected claims are accepted and entered. In this amendment, claims 18 and 19 have been added.   
Information Disclosure Statement Objection
5.  	The information Disclosure Statement (IDS) filed on 3/15/2019 has been considered. 
References Listed in Specification
6.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b)  requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, "the list may not be incorporated into the specification but must be submitted in a separate paper."(See the spec. pages 14 and 34) Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Statement of the 102 and 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application,  as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
9.	Claims 1-2, 5-6, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Ghods et al, hereinafter Ghods (US 2017/0284996). 
As per Claim 1, Ghods teaches a method comprising: 
placing a plurality of sensor devices at a plurality of locations at which a concrete mixture is to be poured (SMAK “sensor” (para 0045) added to the formwork, Fig 8, para 0080 line 10, 0082 last 2 lines), wherein each sensor device is adapted to measure a characteristic related to the concrete mixture (SMAKs monitor temperature of concrete, paras 0080 lines 12-13, 0078, 0121); 
pouring the concrete mixture at the plurality of locations (concrete is poured onto the formwork after SMAKs added to the formwork, para 0080 last 5 lines, 0003 lines 6-7, 0095); 
(Fig 4, step 455-460 – acquire/provide concrete data after pour; paras 0073, 0083); 
           determining, for each of the plurality of sensor devices, a respective change in the characteristic (estimate temperature changes after pouring concrete, paras 0108, 0053-0055, Claim 4 lines 4-7) and a respective time associated with the change, thereby determining a plurality of changes and a plurality of corresponding times (paras 0019-0021; Claim 4 lines 8-9); and 
determining a build rate for the construction project based on the plurality of changes and a plurality of corresponding times (final setting time (para 0119), maturity index, paras 0037-0039, 0098, 0121, Claim 4 lines 10-11).  
 As per Claim 2, Ghods teaches the method of claim 1, wherein the characteristic is one of humidity, temperature, and a decibel level of a signal (paras 0063, 0078, 0087).
As per Claim 5, Ghods teaches the method of claim 1, further comprising: placing the plurality of sensors in a form located at a construction site (para 0003 lines 6-7, 0078, 0082 last 2 lines).
As per Claim 6, Ghods teaches the method of claim 5, wherein the form is associated with a component of a multi-level structure (Fig 8 shows SMAKs mount on
a series of panels, para 0080). 
As per Claim 18, Ghods teaches the method of claim 2, wherein the characteristic comprises temperature (para 0080), and the change comprises a change in temperature measurements (para 0078, 0098). 
As per Claim 19, Ghods teaches the method of claim 18, wherein the plurality of locations are associated with a construction project (paras 0003-0004), the method further comprising: causing a user device to display, on a display device, a graphic representation of a structure associated with the construction project and a value representing a build rate (Fig 9, step 965-980, provide projections to the user based on local sensors (SMAKs) (para 0083), based on SMAKs established, e.g. 1 per a cubic meter, or 1 per 2 cubic meters considered “rate build” of concrete, paras 0068-0069, 0073, 0042).     
Conclusion
10.	In addition, the prior arts below have the same concept of concrete mixture measurement sensor, such as Berman (US 2015/0355160), Jesus de Seqeira Serra Numes et al (US 2016/0328929), Ciuperca (US 2015/0014300), and Hines (US 2007/0046479).     
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /LYNDA DINH/ Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863